Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 12-16 are allowed. 
Ando et al. (US 2005/0151866, hereinafter Ando) and Funatsu et al. (US 2015/0201139, hereinafter Funatsu) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 12, the combination of Ando and Funatsu fails to teach or suggest “…  a plurality of third shared pixels configured to sense a second color, the plurality of third shared pixels including at least three pixels sharing a third floating diffusion region and being configured to be exposed to the light during the first period of time; and 2Application Serial No. 16/699,430Customer No. 74,712 Amendment of July 8, 2021Attorney Docket No. SAM-55171B a plurality of fourth shared pixels configured to sense the second color, the plurality of fourth shared pixels including at least three pixels sharing a fourth floating diffusion region and being configured to be exposed to the light during the second period of time, wherein each of the plurality of first to fourth shared pixels include nine sub-pixels disposed in three rows adjacent to each other and three columns adjacent to each other 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 12.
Independent claim 16 recites similarly allowed limitations.
Dependent claims 13-15 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ando and Funatsu are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Ando discloses, an image sensor comprising: a plurality of first shared pixels (figs 11-13) configured to sense a first color (fig 13, R first row, second and sixth column), the plurality of first shared pixels being configured to be exposed to light during a first period of time (44, N, pars [0085]-[0086]); a plurality of second shared pixels (R, third row, second and sixth columns) configured to sense the first color, the plurality of second shared pixels being configured to be exposed to the light during a second period of time shorter than the first period of time (42, S, pars [0085]-[0086]); a plurality of third shared pixels configured to sense a second color (B, row two, first and fifth column), the plurality of third shared pixels being configured to be exposed to the light during the first period of time (44, N, pars [0085]-[0086]); and a plurality of fourth shared pixels configured to sense the second color (B, row four, first and fifth column), the plurality of fourth shared pixels being configured to be exposed to the light during the second period of time (42, S, pars [0085]-[0086]), 
Funatsu discloses wherein each of the plurality of first to fourth shared pixels include four sub-pixels disposed in two rows adjacent to each other and two columns adjacent to each other (figs 1-4, pars [0020], [0060]-[0063]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696